The appellant was indicted for and convicted of the crime of forgery in the first degree under section 510 of the Penal Code, by which it is enacted that "An officer authorized to take the proof or acknowledgment of an instrument which by law may be recorded, who willfully certifies falsely that the execution of such an instrument was acknowledged by any party thereto, or that the execution of any such instrument was proved, is guilty of forgery in the first degree." On November 9th, 1893, the defendant was a commissioner of deeds of the city of Brooklyn, and it was charged that on that day he willfully and falsely certified that one James Cahill of the city of Brooklyn, the mortgagor in a certain mortgage purporting to be made by the said Cahill to one Caroline Barry to secure the payment of the sum of $4,000, was known to him to be the individual described in and who executed said instrument and on that day had personally appeared before him, the defendant, and acknowledged that he had executed the same. On the trial it was shown that no man named Cahill had ever had any title to or interest in the mortgaged property, *Page 288 
nor could such a man be found. The defendant was the attorney of Caroline Barry, the mortgagee. He gave her this mortgage, representing to her that on the security thereof he had loaned the mortgagor the sum of $4,000 which she had given him for investment, but which in reality he, the defendant, had appropriated to his own use. The prosecution claimed that James Cahill was a myth and that no such person or in fact any person had appeared before the defendant and acknowledged the execution of the instrument.
On the trial no evidence was given in behalf of the defendant, but against his objection and exception the prosecution was allowed to prove the certification of several other mortgages purporting to be made by persons other than said Cahill to said Caroline Barry as follows: By David Teare, dated June 15th, 1892, for $3,000; by John McKay, dated Aug. 8, 1892, for $2,500; by Frederick Hoffman, dated Sept. 7, 1892, for $5,000; by William J. Driggs, dated April 21, 1893, for $6,000; by Horace J. Tindall, dated June 15, 1893, for $5,000; by James Gillen, dated Aug. 5, 1893, for $5,500; by Robert F. Griffen, dated Dec. 9, 1893, for $3,500, and by Peter V. Ross, dated March 27, 1894, for $2,000. As to these evidence was given tending to show that the mortgagors named in them were fictitious persons and that the defendant had falsely certified to the acknowledgments thereof and had embezzled or misappropriated the money represented by them.
The only question raised on this appeal is the admissibility of these last-named securities and of the testimony given concerning them. The general rule of law is well established. Testimony which fairly tends to establish the commission by a defendant of the particular crime for which he is on trial is admissible even though such testimony also tends to prove that the defendant was guilty of one or twenty other crimes, but no testimony which does not tend to connect the defendant with the particular *Page 289 
crime on trial is admissible on the theory that, because the defendant has been guilty of one or twenty crimes, even of the same character, it is probable that he committed the crime charged. Where knowledge is a necessary ingredient of the crime, evidence of similar acts by the defendant at or about the same time is admissible — thus, on a prosecution for uttering forged paper or counterfeit money, it is competent to show the uttering by the defendant of other paper or money. The reason for this is very plain. A person is often the innocent possessor of counterfeit money and at times, though not so often, the possessor of forged paper, and it may be that his attempt to pass the money or discount the paper was made in perfect good faith. But if a quantity of counterfeit money or forged paper was found to be uttered by him, the honest possession of which he does not explain, the inference would be clear that he knew the character of the money or instruments he had sought to pass or use.
So also it would be competent and necessary to prove scienter in this case, but we should not hide ourselves behind generalities. We should analyze and see the exact scienter that could in any view of the case be material. The defendant could be convicted by the jury only upon the prosecution satisfying it of one of two things, either that Cahill was a myth and that no one acknowledged the execution of the mortgage before the defendant, or that if any one did acknowledge the instrument, it was not the person described in it, and the defendant knew it. As to the first of these no possible scienter could be necessary, for if no one appeared before the defendant to make the acknowledgment then his certificate was not only necessarily false, but equally necessarily he knew it was false. As to the second theory, that though somebody might have acknowledged the instrument before the defendant, that person was not the person described in the mortgage, proof of scienter doubtless was necessary, that is to say, it was necessary to establish that the defendant *Page 290 
knew that the person who appeared before him was not the same James Cahill described in the mortgage. On either of these theories other mortgages purporting to be executed by James Cahill than the one specified in the indictment would have been competent, because they would have tended to show knowledge by the defendant of the personalty of Cahill and his ability to produce him or account for him unless he was a myth, or if a person did actually appear before the defendant and acknowledge the instrument, the improbability of the defendant being deceived as to the identity of the person making the acknowledgment, and the more numerous such instruments, the stronger and more convincing would be the evidence. But evidence that the defendant certified to false acknowledgments purporting to be made at other times and by other parties would not in any manner tend to establish either that the defendant did not take the acknowledgment of any one to the instrument charged in the indictment, or that if he did he knew that person was not Cahill, except on the general principle that a man who had committed one crime would very probably commit another. I do not deny the probative force of such evidence to the lay mind and possibly to all minds. If we know of a theft and that several persons have had an opportunity to commit it, if we also know that one of such persons has been a thief, we would very naturally suspect him of the crime. But our law has always been careful to exclude evidence of that character. It was said by one of the greatest lawyers this state has ever known, Mr. Charles O'Conor: "And accordingly, except under some statute expressly authorizing such a course, it has not been the practice to allow two distinct offenses to be tried at the same time, either by indictment or penal action. Besides the confusion and embarrassment in which a trial at one time for many offenses would involve the accused, such a practice, if tolerated, would break down and utterly obliterate many principles *Page 291 
of law that are not only well established, but essential to the safety of the citizen. Nothing is better settled than that the evil reputation of the accused shall not be offered to strengthen the proofs against him. That other misdeeds shall not be alleged, proved, or attempted to be proven, is equally well known law." That statement was quoted by this court with approval in the case of People ex rel. Tweed v. Liscomb (60 N.Y. 559, 580). In the same case it was said by Judge RAPALLO (p. 595): "Laws are framed not merely to secure the punishment of those who are justly accused, but to afford a fair trial to all and guard against convictions being obtained through improper means or influences. The law, therefore, furnishes, as far as possible, to every defendant, the means of knowing precisely of what he is accused, of securing an impartial jury, and all reasonable opportunity for presenting his defense; and it prohibits the introduction against him of any evidence not bearing upon the question of his guilt of the particular crime charged, and carefully excludes evidence which merely tends to create prejudice against him by showing that he is a person of bad character, or guilty of crimes other than that for which he is upon trial."
I have already said that we should not be misled by generalities. "Error lurks in generalities." Something has been said about the necessity of proving criminal intent. It is not necessary to establish any criminal intent in this case other than to do the act made criminal by the statute, that is to say, to knowingly certify falsely to the acknowledgment. Of course it is competent to prove motive, and proof of the embezzlement by the defendant of the sum which he represented had been loaned on the mortgage was competent. But evidence of previous crimes did not tend to establish a motive for the commission of the one on trial. What he did with the money so long as he had appropriated it to his own use was immaterial. Nor is there any force in the argument that the defendant's *Page 292 
acts were part of a general scheme to defraud. Each offense was complete in itself. They were no more parts of a single crime than might be said of the action of a professional thief or pickpocket that it was part of a general scheme to take the money of any one from whose pocket he could successfully extract its contents and whose appearance indicated sufficient prosperity to make the booty worth the risk of detection.
It is not necessary, however, to rest the conclusion which I have reached on principle alone. Authority sustains it. I insist we have decided the exact question in the case of People v.Weaver (177 N.Y. 434). In that case the defendant was indicted and convicted of having forged the name of one Martin Davis as indorser on her note. On the trial of the action she claimed that she believed that she had Davis' authority to indorse her own note in his name. Other notes negotiated by the defendant with indorsements claimed to have been forged by her were put in evidence by the prosecution. One of these notes purported to bear the indorsement of Davis, the others that of other parties. It was held (p. 447):
"1. That the five thousand dollar note, purporting to bear the indorsement of Davis, was competent evidence to prove scienter on the part of the defendant.
"2. That it was error to allow the witness Davis to testify or refer to the other notes alleged to be forged but which did not purport to be indorsed by Davis.
"3. That the admission in evidence of such alleged forged notes was error." For this error the conviction was reversed.
This judgment should be reversed and a new trial ordered.
HAIGHT, HISCOCK and CHASE, JJ., concur with VANN, J.; WILLARD BARTLETT and COLLIN, JJ., concur with CULLEN, Ch. J.
Judgment of conviction affirmed. *Page 293